Per Curiam. The appellee has filed a motion indicating the death of the appellee and asking that an appropriate order be entered to substitute the personal representative of the appellee’s estate, if any, or, if none has been appointed, to appoint an undesignated person as a special administrator to be substituted for and as the appellee in this case, pursuant to A.R.C.P. 25. [I] Rule 25 being directed towards substitution at the trial court level, see Reporter’s Notes to Rule 25, the motion is denied without prejudice to the appellant’s proceeding in keeping with Ark. Stat. Ann. Section 27-2132 (Repl. 1979), Ark. Stat. Ann. Section 62-2210 (Repl. 1971), or any other appropriate statute or rule. Motion denied.